      Case 3:19-cr-00263-KAD Document 108 Filed 05/09/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                        :

                     vs.                         : NO. 3:19-CR-263 (KAD)

 KEVIN MCCORMICK                                 : May 9, 2021


                      MOTION TO CONTINUE COMPETENCY HEARING

       Counsel for the defendant, Kevin McCormick, hereby moves to continue the competency

hearing scheduled for May 11, 2021 at 10:00 a.m. The Government has no objection to this motion.

       On October 14, 2020, after a hearing, this Court entered an order pursuant to 18 U.S.C. §

4241(d), that Mr. McCormick be “committed to the custody of the Attorney General to receive

necessary and appropriate treatment for his mental illness, and for the Bureau of Prisons to determine

whether there is a substantial probability that in the foreseeable future the defendant will attain the

capacity to permit the proceedings to go forward.” ECF No. 100. The term of commitment was “not

to exceed four months.” Id.

       Mr. McCormick is currently detained at FMC Butner in North Carolina where he has been

undergoing treatment and evaluation pursuant to this Court’s order. One of Mr. McCormick’s

evaluators recently contacted undersigned counsel and the Government to advise that Mr. McCormick

is not expected to attain competency by May 19, 2021, which was the date by which the evaluators

originally expected to complete the evaluation. The evaluators expect they will ask the Court for an

additional period of restoration.

       Undersigned counsel is attempting to schedule a phone conference with the evaluator to get a

better sense of Mr. McCormick’s status. The chief evaluator was on leave and only recently returned

to work.   Accordingly, undersigned counsel respectfully requests that the Court mark off the
      Case 3:19-cr-00263-KAD Document 108 Filed 05/09/21 Page 2 of 2




competency hearing scheduled for May 11, 20201. Once counsel has had an opportunity to consult

with the evaluation team at FMC Butner and the Government, she will provide a status report to the

Court and propose a new timeframe for a hearing.

       WHEREFORE, counsel respectfully requests that the Court mark off the competency hearing

scheduled for May 11, 2021, and reschedule the hearing once counsel is able to obtain additional

information about Mr. McCormick’ status.



                                               Respectfully Submitted,


                                               THE DEFENDANT,
                                               Kevin McCormick

                                               FEDERAL DEFENDER OFFICE


Date: May 09, 2021                             /s/ Allison M. Near
                                               Allison M. Near
                                               Assistant Federal Defender
                                               265 Church Street, Suite 702
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: ct27241
                                               Email: allison_near@fd.org



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 09, 2021, a copy of the foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent to all parties by operation of the Court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the Court’s CM/ECF System.

                                       /s/ Allison M. Near
                                       Allison M. Near




                                                    2
